Case 1:20-cr-20054-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

no. LDTOMTOLOY- LOY) S

UNITED STATES OF AMERICA

 

VS.

JASON MICHAEL JEANBLANC
/

 

CRIMINAL COVER SHEET

1. Did this matter originate from a matter pending in the Central Region of the United
States Attorney’s Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?
Yes X No

2. Did this matter originate from a matter pending in the Northern Region of the United
States Attorney’s Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?
Yes X No

Respectfully submitted,

ARIANA FAJARDO ORSHAN
UNITED STATES ATTORNEY

sy: { (y, Ao, Ja for AUSA Klukas
YARA L. KLU

Assistant United States Attorney
Florida Bar No. 73101

99 N. E. 4th Street.

Miami, Florida 33132-2111

Tel: (305) 961-9102
Yara.Klukas@usdoj.gov
Case 1:20-cr-20054-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 2 of 5

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Southern District of Florida

 

 

 

United States of America )
3 JOEL
JASON MICHAEL JEANBLANC case No. 1) MO OX OV SS
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
. I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of January 18, 2020 in the county of Miami-Dade in the
Southern District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C § 2113(a) Bank Robbery and Incidental Crimes

This criminal complaint is based on these facts:

MM Continued on the attached sheet.

Se fbi BY

7 Complajh yhant’s signtiuce A

Sam Band, Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Date: Siw 19 D ZO y :
L i 4 oe Judge ’S signature
City and state: Neen “y Judge Lauren F. Louis

- Printed name and title
Case 1:20-cr-20054-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 3 of 5

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

Your Affiant, Samuel Band, being duly sworn, deposes and states as follows:

- INTRODUCTION AND AGENT BACKGROUND

1. I am a Special Agent for the Federal Bureau of Investigation (“FBI”) currently
assigned to the Violent Crimes/Fugitive Task Force in the Miami Division. My current duties
involve the investigation of a variety of violations of federal offenses, including bank robberies,
Hobbs Act robberies, extortion, and other violations of federal law. I have been a Special Agent
since February 2019 and have been assigned to the Miami Division since that time. Prior to
becoming an FBI Special Agent, I was a law enforcement officer in Virginia with the Fairfax
County Police Department.

2. This affidavit is submitted in support of a criminal complaint charging JASON
MICHAEL JEANBLANC of Title 18, United States Code, Section 2113(a).

3. I respectfully submit that there is probable cause to believe that on January 18,
2020, JEANBLANC did knowingly attempt to take, by intimidation, from persons and presence
of employees of Chase Bank, located at 150 SE 2 Avenue, Miami, Florida 33131, United States
Currency belonging to, and in the care custody, control, management, and possession of Chase
Bank, a bank whose deposits are insured by the Federal Deposit Insurance Corporation.

4, The statements contained in this affidavit are based on my personal knowledge, as
well as information relayed to me by other law enforcement officials and bank security personnel
involved in this investigation. I have not included in this affidavit each and every fact known to
me. Rather, I have included only the facts that are sufficient to establish probable cause for the
issuance of a criminal complaint against JEANBLANC for the above-described criminal.

violation.
Case 1:20-cr-20054-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 4 of 5

PROBABLE CAUSE

5. On January 18, 2020, at approximately 12:55pm, a male identified as
JEANBLANC, entered the Chase Bank, located at 150 SE 2 Avenue, Miami, Florida 33131.
Chase Bank is insured by the Federal Deposit Insurance Corporation (“FDIC”).

6. JEANBLANC, wearing a white CUBS baseball jersey entered Chase Bank and
conversed with a bank employee (the Victim). IEANBLANC approached the victim and asked
how to open an account. During this interaction, the Victim noticed JEANBLANC approaching
him. |

7. JEANBLANC lunged at the Victim and attempted to place him in a chokehold.
While doing so, he was overheard by the Victim and multiple witnesses demanding money. The
Victim was struck multiple times in the back of the head with closed fists.

8. The Victim managed to fight back and with the help of another bank employee,
JEANBLANC was subdued in the bank lobby until police arrival. The Victim later described
feeling scared and believed JEANBLANC could have killed him. The victim was transported to
a nearby hospital to be checked for internal injuries.

9. While on scene, witnesses corroborated the Victim’s statements and
JEANBLANC was identified by multiple witnesses as the subject who attacked him.

10. The attempted bank robbery was recorded on Chase Bank’s video security
cameras. This footage captured JEANBLANC as he entered the bank, attacked the Victim, and
was subsequently arrested by responding officers.

11. JEANBLANC was interviewed by responding Federal Bureau of Investigation

Special Agents. After waiving his Miranda Rights and agreeing to speak to law enforcement,
Case 1:20-cr-20054-AHS Document 1 Entered on FLSD Docket 01/21/2020 Page 5of5

JEANBLANC made admissions to entering the Chase Bank, wrestling an employee, and
demanding money.
CONCLUSION
12. Based on my training and experience, and as further supported by the facts in this
affidavit, I respectfully submit that probable cause exists to charge JEANBLANC with
knowingly, by means of intimidation, attempt to take from the person and presence of
_ employees of a federally insured bank, United States currency belonging to, and in the care,
custody, control, management, and possession of Chase Bank, located 150 SE 2 Avenue, Miami,
Florida 33131 in violation of Title 18, United States Code, Sections 2113(a).

FURTHER YOUR AFFIANT SAYETH NAUGHT.

{
+ Kn Fe
SPECIAL AGENT SAMUEL BAND
FEDERAL BUREAU OF INVESTIGATION

    

 LLZOA
HONGRABLE-LAUREN F. LOUIS
UNITED STATES MAGISTRATE JUDGE

 

-
